El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
El día 17 de junio último el Fiscal presentó en la Corte de Distrito de Ponce una acusación en la que imputaba a Víctor Eamos la comisión de un delito contra el poder ejecutivo del gobierno, alegando sustancialmente en la misma, que el acusa-do en una fecba anterior a la presentación de la referida acusa-ción, o sea, hacia el 27 de marzo del corriente año, en la ciu-dad de Ponce, que forma parte del distrito judicial del mismo nombre, voluntaria, criminal, ilegal y maliciosamente, y sa-biendo que Pedro Morales era un funcionario ejecutivo que actuaba como policía insular, impidió por medio de la vio-lencia que el referido policía cumpliera con su deber al tratar de arrestar a Epifanio Eosado que se encontraba cometiendo un delito menos grave (misdemeanor), a saber, una exposi-ción indecente de su persona, librando violenta y forzosa-mente a dicho Eosado de la custodia del policía y proporcio-nándole el medio de escaparse.
El acusado formuló su alegación de no culpable y siendo el caso por un delito más grave (felony) se señaló para la celebración del. juicio ante un jurado el día 5 de agosto de 1912 en cuyo día el juicio tuvo lugar. Tan pronto como había declarado Pedro Morales, único testigo del Fiscal, o sea el policía insular a que se ha hecho referencia en la acusación, el juez previa moción del acusado ordenó al jurado que tra-jera un veredicto- de absolución a favor de dicho acusado, de-clarándole no culpable del delito que se le imputó en la acu-sación ; por lo que el jurado volvió con un veredicto de con-formidad con dicha instrucción, ordenando la corte que el acusado Víctor Eamos quedara en libertad. Inmediatamente el Fiscal tomó excepción a esta resolución de la corte y pre-sentó su escrito de apelación,-haciendo remitir a esté tribunal *996los autos, en donde aparece una exposición del caso y un pliego de excepciones.que lian sido debidamente aprobados.
La declaración del policía, Pedro Morales, que dió en el juicio y que se encuentra en los autos bace referencia en efecto a que una noche del mes de marzo del corriente año se encon-traba vestido de uniforme y desempeñando su deber en los alrededores de la Plaza de la Abolición de la ciudad de Ponce y vió que Epifanio Posado iba a orinarse en la calle en un sitio que había entre la boca de agua y un poste de luz eléctrica, yendo donde el mismo para impedir que realizara ese acto, pues había casas en las cercanías y podría fácilmente ser visto por muchachas y mujeres desde allí, y el testigo le dijo al expresado Posado que si deseaba orinar podría ir al cafetín. Que entonces Posado se retiró un poco y dijo: “Yaya al in-fierno el policía. Me orinaré aquí, ’ ’ lo que continuó haciendo exponiendo su persona al realizar semejante acto. Que el policía en su carácter de funcionario ejecutivo arrestó enton-ces a Posado y estaba para llevarlo a la cárcel cuando el acu-sado, Víctor Ramos, intervino para impedir el arresto, diciendo a Posado, “No vayas. No vayas a ninguna parte,” y al policía “Este hombre no va a ninguna parte,-” a lo que el policía contestó, “El va y Vcl. también.” Al tratar entonces el policía de arrestar a ambos hombres tuvo lugar una lucha entre los tres; o sea Epifanio Posado, Víctor Ramos y el tes-tigo, el policía que declaró, durante la cual Víctor Ramos agarró al policía por la chaqueta y le pegó mientras Rosado se escapaba. En esos momentos otros policías llegaron y arrestaron a Eamos solamente. Tal es, en resumen, toda la prueba que se presentó en el caso.
La corte en sus instrucciones al jurado expresó que el delito cometido por Epifanio Posado era el de una exposición deshonesta de su persona, el que de acuerdo con nuestro esta-tuto es un delito menos grave (misdemeanor), y que según la ley no puede hacerse un arresto por un delito menos grave (misdemeanor) cometido durante las horas de la noche sin que exista un mandamiento judicial firmado por una auto-*997ridad competente con nn endoso en el qne expresamente se diga qne tal arresto pnede hacerse durante las horas de la noche, manifestando, además, la corte, qne la actitud del poli-cía al tratar de arrestar a Bosado no solamente no estaba justificada sino qne la ley la prohibía expresamente, y qne la violencia empleada por Yícto-r Eamos no fue para impedir a nn funcionario ejecutivo qne cumpliera con su deber, y por tanto qne no se había infringido el artículo 84 del Código Penal. Como fácilmente pnede verse, esta resolución de la Corte de Distrito de Ponce tiene -por objeto demostrar que con arreglo a nuestros estatutos no está autorizado el arresto de un ciudadano durante las horas de la noche cuando el de-lito qne se comete es uno menos grave solamente (misdemeanor), aunque se realice en presencia del policía que hace el arresto a menos qne dicho funcionario tenga en su poder un mandamiento de arresto y que al respaldo del mismo apa-rezca una orden debidamente firmada por nn magistrado, para que se lleve a efecto dicho arresto durante las horas de la noche.
Examinemos los estatutos con respecto á esta cuestión.
El artículo 116, párrafo Io: del Código de Enjuiciamiento Criminal, dice lo siguiente:
“Un oficial de orden público puede hacer un arresto en cumpli-miento de una orden que le haya sido entregada con tal fin, o puede, sin una orden de arresto, detener a una persona:
“1. Por un delito público cometido, o que se ha intentado come-ter, en su presencia. * *
Según el artículo 117. “Una persona particular puede arrestar a otra:
“1. Por un delito público cometido o que se ha intentado come-ter en su presencia. * * *.”
, El artículo 118 autoriza a un magistrado para ordenar un arresto verbalmente, cuando el delito se comete en su presencia.
El artículo 119 autoriza “a la persona que esté haciendo *998un arresto” para requerir el auxilio de las personas que estime necesarias para ayudarle a llevarlo a cabo.
El artículo 120 del mismo código dice lo siguiente;
' “Si el delito. denunciado es un .felony (delito muy grave), puede hacerse .en cualquier día, y a cualquier hora del día o de la noche. Si es un misdemeanor (delito menos grave), el arresto no puede hacerse por la noche, a menos que se proceda por mandato de un magistrado, escrito al dorso de la orden de arresto. ’ ’
Como puede verse, la corte de distrito en sus instrucciones al jurado declaró que el artículo 116 estaba limitado por el 120 del mismo código y que en este caso el policía no podía efectuar el arresto por la noche sin un mandamiento debida-mente endosado. Esta nos parece una interpretación indebida de los estatutos, pues con ella casi queda suspendido el poder de la policía durante las horas de la noche. No creemos que exista alguna contradicción entre los artículos citados si se les interpreta debidamente. Por tanto, ambos deben ser interpre-tados de modo tal- que pueda dárseles efecto a ambos. El pri-mero de los mencionados artículos autoriza el arresto por un oficial de prden público de una persona que ha cometido un delito público ya sea éste un delito grave (felony) o uno menos grave (misdemeanor), cometido en presencia de dicho oficial de orden público, y no establece dicho artículo diferencia al-guna con respecto a las horas o momento del día o de la noche. El arresto puede hacerse en cualquier momento. Los términos de este artículo son generales y no están limitados por ninguna disposición legal, a menos que sea por el artículo 120 del propio código, según lo ha resuelto la corte de distrito. De una debida interpretación de ese artículo se verá que sig-nifica, que cuando una persona ha sido denunciada por la co-misión de un delito menos grave (misdemeanor) de acuerdo con la ley, el mandamiento de prisión que'se expida por virtud de dicha denuncia, no podrá cumplirse durante la noche a menos que así lo ordene de modo expreso o lo autorice un magistrado. Las limitaciones contenidas en este artículo ha-*999cen referencia a denuncias presentadas ante autoridad compe-tente en relación con las cuales se lian expedido mandamientos de prisión, pero no fué el objeto de tales limitaciones afectar los deberes de un funcionario de orden público según se ex-presa en el artículo 116 del mismo código. El error en que lia incurrido inadvertidamente la corte sentenciadora proba-blemente se debe a una mala interpretación de la palabra española “denunciada” {charged), según se emplea en el ar-tículo 120 que la corte declaró que era equivalente a la palabra “imputada” {imputed), resolviendo la corte que la palabra “denunciada” quería decir una denuncia o cargo informal hecho por el policía en presencia del cual el delito pudo ha-berse cometido, así como también un cargo formal presentado ante una autoridad competente como base para la expedición de un mandamiento de prisión.
La corte .sentenciadora en apoyo de su opinión sostiene que el artículo correspondiente de-nuestro código fué tomado del 840 del Código Penal de California, a saber:
“Si el delito denunciado es un felony, puede hacerse el arresto en cualquier día y en cualquier momento del día o de la noche. Si es un delito menos grave {misdemeanor) no puede verificarse el arresto de noche a menos que lo ordene el magistrado al dorso del mandamiento, excepto en el caso de .que el .delito se cometa en pre-sencia del funcionario que verifica el arresto.”
Comparando estos artículos se verá que el 116 de nuestro código se diferencia del 840 del Código de California en la omisión que hace de las palabras “excepto cuando el delito se comete en presencia del funcionario que verifica él arresto.”
Con respecto a esta omisión se ha alegado que nuestra legislatura al tomar el estatuto de Puerto Pico del de California omitió expresamente al reproducir dicho artículo en nuestro código, la única excepción en el expresado artículo, prohibiendo que no se verificara ól arresto de ninguna persona por la noche por un delito menos grave {misdemeanor), ex-cepto en el caso de que dicho arresto estuviera autorizado de modo expreso por virtud de un mandamiento y del correspon-*1000diente endoso sobre el mismo. Se alega que ésta es una prueba clara y concluyente con respecto a la intención de la Legislatura, que de modo absoluto proliibe o impide que un funcionario de orden público pueda verificar un arresto por un delito menos grave (misdemeanor) cometido en su pre-sencia a menos que sea mediante orden expresa de un ma-gistrado.
El verbo “denunciar” (charge) no es sinónimo de “impu-tar” {impute); sino que tiene una significación legal bien definida en la jurisprudencia. Denunciado por un delito es una expresión que significa algo más que expresar que existen sospechas de que una persona ha cometido un delito o de que su comisión se imputa a dicha persona. Esa expresión signi-fica que se ha presentado una denuncia o acusación contra ella ante alguna corte en la forma en que ordinariamente se establecen los procedimientos judiciales. (United States v. Patterson, 150 U. S., 68; Morgan Ex parte, 20 Fed. Rep., 308; By an Ex parte, 44 Cal., 555; People v. Garnett, 129 Cal., 364; 61 Pac., 1114, 1115; Day v. Inhabitants of Otis, 90 Mass., 478 y 479.
Una “denuncia criminal,” propiamente hablando, existe solamente cuando se ha presentado una denuncia en debida forma por escrito contra el acusado ante un magistrado y ha comenzado la causa debidamente. Es cierto que el sentido en que corrientemente se interpreta la palabra es igual a si se dijera “ accusation, ” y se usa libremente con referencia a todas las acusaciones ya se hagan oralmente en conversación particular, públicamente en los periódicos o de alguna otra manera. Pero en el languaje jurídico la palabra “denuncia”, esta debi-damente limitada a aquellas acusaciones a las cuales se les da una forma determinada en un procedimiento ordinario. Para la ley una persona está “acusada de un delito” sola-mente cuando se establece un procedimiento legal por virtud del cual dicha persona comparece y formula su contestación a la expresada denuncia. Las meras investigaciones que se toman como base por los Fiscales, y hasta las preguntas y *1001consideraciones qne hacen los jueces instructores, o el gran jurado para determinar si hay causa bastante para iniciar un procedimiento, no establecen por si una “denuncia criminal.” “Y se lia declarado que ese es el significado de la palabra según fia sido empleada en los Estatutos Revisados, artículo 827, por el que se conceden dietas a los Comisionados de los Estados Unidos para oir y resolver denuncias crimi-nales estando limitados a las denuncias formales qne se for-mulan por escrito con arreglo a ley, pero no incluye el examen que se fiace de los denunciantes para determinar si procede o nó un mandamiento de prisión.” (Estados Unidos v. Patterson, 150 U. S., 65.)
Es cierto que el artículo 120 de nuestro código puede fiaber sido tomado del 840 del Código Penal de California pero tam-bién fia podido ser tomado del Código de Montana o del de Idafio, cuyo último código es el más parecido, pues son exac-tamente iguales al nuestro y fueron probablemente tomados del anterior Código de California en donde se omite el último párrafo. Se verá que el artículo 120 del Código de Enjuicia-miento Criminal de Puerto Rico es sustancialmente una copia del 1636 del Código Penal de Montana que es idéntico al artí-culo 5242 del Código Penal de Idafio, lo que nos parece sufi-ciente para probar que el artículo de nuestro Código de En-juiciamiento Criminal es muy probable que fiaya sido tomado del correspondiente código de uno de estos últimos Estados y nó del Código de California. Además la regla que exige que las cortes adopten la interpretación que se fia dado a otro esta-tuto por la Corte Suprema del estado del cual fia podido set-tomado por la Legislatura, es una regla general y no es do aplicación universal sino que está sujeta amucfias excepciones y limitaciones. (Mann v. Carter, 74 N. H., 345; 15 L. R. A. [N. S.], 150; Texas & Pacific Ry. Co. v. Humble, 181 U. S., 65; Coulam v. Doull, 133 U. S., 216; State v. Campbell, 73 Kan., 688; 85 Pac., 784; Endlich Interpretation of Statutes, sec. 371; 36 Cyc., 1154, 1157.)
En apoyo de la decisión de la corte inferior se fia citado *1002y se lia tratado de darle aplicación a la bien conocida máxima “Expressio wúus est exclusio álteriusEsta máxima no tiene debida aplicación a este caso. Es el Código de Puerto Eico y nó el de California, el qne tenemos qne interpretar. No hay en nuestro código excepción alguna por la qne sea necesa-rio recurrir a dicha máxima. La excepción ocurre solamente en el Código de California. Pero examinemos concisamente las autoridades con respecto a esa máxima y al efecto qne ha de darse a la misma.
En el tomo segundo del Diccionario Legal de Bouvier, pá-gina 353, se nos da la definición de dicha expresión y se hace referencia a algunas autoridades, a saber: “Expressio unius est exclusio alterms.” La expresión de una cosa es la exclu-sión de otra. (Co. Litt., 210; Broom’s Leg. Max., 650, 668; 3 Bingh. N. C., 85; 8 Scott N. R., 1013; 12 M. & W., 761; 16 id., 244 ; 2 Curt C. C., 365; 6 Mass., 84; 11 Cush., 328; 98 Mass., 29; 117 id., 448; 3 Johns Ch., 110; 36 Fed. Rep., 880; 74 id., 535; 104 U. S., 25; 4 Biss., 35; a los que puede agre-garse Beal’s Cardinal Rules of Interpretation, p. 78; 1 Federal Statutes Annotated, LXIX et seq., Maxwell on Interpretation of Statutes 504, 529.)
Al comentar sobre la máxima “Expressio unius .est exclu-sio álterius,” el Dr. Broom observa que debe tenerse gran cau-tela al aplicarse, pues no es de aplicación general según indicó Lord Campbell en el caso de Saunders v. Evans (8 H. L. Cases, 729), sino que su aplicación depende de la intención del otorgante según que la misma aparezca de la faz del instru-mento. (Máximas Legales de Broom, 653.) El mismo autor continúa expresando que a veces ocurre que en un estatuto cuyo texto puede razonablemente comprender muchos casos diferentes solamente algunos se mencionan por vía de ilustra-ción simplemente y no para excluir a otros de igual naturaleza, y en tales casos esta regla ordinaria no puede aplicarse. (Id., 664.) Y llama, además, la atención hacia el hecho de qne los axiomas legales no son sino las conclusiones del sentido común *1003que han sido formadas y aprobadas por la sabiduría de los sig’los. (Id., 666.)
Al discutir esta misma máxima el Sr. Edward Beal, un eminente autor inglés, expresa que el método de interpretación compendiado en la misma es uno que ciertamente exige cui-dado, y está conforme con las,cortes .al observar que “Es a menudo un gran auxiliar, pero un principio peligroso para observar en la interpretación de estatutos o documentos. La exclusión es a menudo el resultado de la. inadvertencia o, acci-dente y la máxima no debe ser aplicada cuando su aplicación, teniendo en cuenta la materia en cuestión a que ba de ser apli-cada, conduce a incompatibilidad o injusticia.” (Se cita el caso de Lowe v. Darling & Son, 2 K. B., 784.) Reglas Cardi-nales de Interpretación de Ley de Beal, páginas 78 y 79.) Además, al aplicar así la máxima “Expressio unius est exclu-sio alterius’’ al caso en cuestión, la corte tendría que desaten-der otras reglas de interpretación más importantes-y pasar por alto esa regla fundamental o sea la intención de la Legis-latura según lia sido expresada en el propio Código de Enjui-ciamiento Criminal.. Estas reglas de interpretación serán con-sideradas con mayor amplitud más adelante en ésta opinión.
El título del Código de Enjuiciamiento Criminal en donde aparecen los artículos que consideramos, o sea el Título Y, trata del arresto y por quién y cómo debe hacerse; Evidente-mente que la intención fue la de prescribir los métodos de con-servar el orden y no especialmente vigilar los derechos del pueblo y protegerlos contra los arrestos indebidos, cuyos fines están garantizados por otros estatutos. Por. tanto, todo el título debe ser interpretado conjuntamente y dársele tal interpretación de manera que todas sus disposiciones estén en harmonía. (Washington Market Co. v. Hoffman, 101 U. S., 116; Sherman v. Buick, 93 U. S., 215; New Lamp Chimney Co. v. Ansonia Brass & C. Co., 91 U. S.; 662 y 663; Patterson v. Winn., 24 U. S., 389; 1 Fed. Stat. Ann., XXYI.)
Al considerar cuestiones como ésta conviene que lo mismo ahora que luego volvamos a examinar los primeros prin-*1004cipios. Se lia dicho previamente que un estatuto es la volun-tad ele la Legislatura; y la regia fundamental de interpreta-ción a la cual todas las demás están subordinadas es la de que dicha ley dehe interpretarse de conformidad con la intención de los que la hicieron. (Maxwell Int. Stat., 1, 83, 84, 461; 1 Fed. Stat. Ann., XXIV.)
Para llegar a conocer la intención de la Legislatura a me-nudo se hace necesario recurrir a reglas subsidiarias, las que son de la mayor importancia en los puntos específicos com-prendidos en ellas. Al tratar de los Actos del Parlamento, el Juez Presidente Jervis, en el caso de Mattison v. Hart, 14 C. B., 385, establece la siguiente como "Regla Aurea”: "Al interpretar estatutos'y, en verdad, todos los documentos es-critos, deberán tenerse en cuenta el sentido gramatical y ordi-nario de las palabras, a menos que el mismo conduzca a -un absurdo o a alguna repugnancia o incompatibilidad que en el resto del documento pueda resultar, en cuyo caso el sentido gramatical y ordinario de las palabras puede ser modificado de modo tal que evite el error, repugnancia o incompatibilidad solamente.” Esta misma regla ha sido citada con aprobación por Lord Wensleydale, Mr. Justice Burton, Lord Ellenborough, y Lord Cranworth, en diferentes casos. (Maxwell Int. Stat., 4 y 5 y casos citados.)
Y esta regla áurea prevalece no solamente en Inglaterra sino también hacia este lado del Atlántico. El Juez Asociado, Sr. Lamar, al hablar a nombre del Tribunal Supremo de los Estados Unidos,, dijo en un caso muy conocido lo siguiente: "Para poder llegar a conocer el pensamiento o efecto, con-tenido en un estatuto, contrato o constitución, lo primero que deberá hacerse en todos los casos, es buscar la significación natural de las palabras en el orden gramatical en que hayan sido colocadas por el redactor del instrumento. Si las pala-bras tienen una significación determinada de la que no puede resultar un error, o alguna otra contradicción de otras partes del instrumento, entonces esa significación aparente de la faz del instrumento debe ser aceptada y ni las cortes ni la Legisla-*1005tura están autorizadas para hacer ninguna adición o supre-sión a las mismas. (Newell v. People, 7 N. Y., 9, 97; Hills v. Chicago, 60 Illinois, 86; Denn v. Reid, 10 Pet., 524; Leonard v. Wiseman, 31 Maryland, 201, 204; People v. Potter, 47 N. Y., 375; Cooley Const. Lim., 57; Story on Const., Sec. 400; Beardstown v. Virginia, 76 Illinois, 34.) Así también cuando una ley se expresa en términos claros e inequívocos ya sean estos términos generales o limitados deberá consi-derarse que la intención de la Legislatura fué significar lo que dichos términos claramente expresan y, por tanto, que no hay motivo para hacer una interpretación de los mismos. (United States v. Fisher, [2 Cranch], 358, 399; Doggett v. Florida Railroad, 99 U. S., 72; Lake County v. Rollins, 130 U. S., 670, 671; 1 Fed. Stats., Ann. XXIY y LVI. Yéase también, con respecto a esta cuestión los casos citados en la nota 7, p. XXIY de 1 Fed. Stat. Ann.-),
Según ya hace tiempo expresó el Juez Presidente Sr. Marshall, “Deberá respetarse lo mismo el espíritu que la letra de un estatuto, y cuando todo el contexto de la ley demuestra una intención particular por parte de la Legislatura para llevar a cabo determinado propósito, puede recurrirse a cierto grado de deducción como ayuda para descubrir dicha inten-ción.” (Durousseau et al. v. United States [6 Cranch], 10 U. S., 314; United States v. Tynen, [11 Wall], 78 U. S., 88, 92; King v. Cornell, 106 U. S., 395, 396; Tracy v. Tuffly, 134 U. S., 206, 223; Fisk v. Henarie, 142 U. S., 459, 468; District of Columbia v. Hutton, 143 U. S., 18, 27; United States v. Healey, 160 U. S., 136, 147; The Paquete Habana, 175 U. S., 685; Glover v. United States, 164 U. S., 297; 1 Fed. Stat. Ann., XXY [25]. Es uno de'los principios elementales de interpretación de estatutos que ellos deben recibir una inter-pretación razonable y equitativa si su significación es dudosa en absoluto, y esa ciertamente no es una interpretación razona-ble para la cual no pueda alegarse una razón suficiente. (1 Fed. Stat. Ann., 2; Chesapeake & Ohio Ry. Co. v. Miller, 114 U. S., 187.)
*1006Adoptando la norma del Juez Presidente Sr. Marshall en nna opinión qne ha sido frecuentemente citada con aprobación, podemos expresar qne debe evitarse cualquier interpretación del estatuto qne dé lngar a nn gran inconveniente a menos qne resnlte clara la intención de la Legislatura. (United States v. Fisher, 6 U. S., [2 Cranch], 386; Knowlton v. Moore, 178 U. S., 77; Bate Ref. Co. v. Sulzberger, 157 U. S., 37; United States v. George, 25 Fed. Cases No. 15199; Prentiss v. Elsworth, 19 Fed. Cases. No. 11386; In re Wong Fock, 81 Fed. Rep., 561; Broom’s Legal Maxims, 184; 1 Fed. Stats. Ann. XLIX [49].) El juez sentenciador no alega qne ha segnido la clara intención de la Legislatura, sino qne llega a la inter-pretación del estatuto adoptado después de una disensión la-boriosa. Examinemos, por tanto, con alguna extensión, el in-conveniente qne habría de resultar si se permitiera qne subsis-tiera la interpretación que ha sido dada a estos estatutos por la Corte de Distrito de Ponce. Si un policía no puede arrestar a un infractor de la ley después de caída la noche, sin un man-damiento debidamente endosado, aunque hayan sido abierta-mente infringidos por criminales en su presencia los estatutos que han sido aprobados para conservar la paz pública y el buen orden, así como la protección de las personas honradas en sus derechos civiles y en su propiedad, esto daría por resul-tado un estado general de cosas que sería semejante al de una. anarquía.
Al pasar tranquilamente por una calle pública de esta ciu-dad una alborada vigilada por un pelotón de policías, una cuadrilla de pillos puede atacar a la misma dando palos y tirando piedras a derecha e izquierda y causando heridas y golpes a gente pacífica; pero como no se comete ningún delito grave (felony) la policía no tendría poder alguno para hacer un arresto. Al celebrarse sesiones por la noche el márshal de esta corte no podría arrestar a una persona desordenada que se resolvió a tirar un tintero al juez presidente, o a pegarle al secretario con los puños, o a atacar a un abogado que podría estar criticando a un delincuente con su argumentación. Otros *1007ejemplos como éstos podrían citarse indefinidamente, pero es bastante con qne bagamos referencia a las infracciones de los citados artículos del Código .Penal: 'artículos 62, 145, 233, 281, 283, 293 y 299.
Se ve fácilmente que la interpretación adoptada por la corte sentenciadora de los artículos 116 y 120 del Código de Enjuiciamiento Criminal, no'solamente conducen a inconve-niencia sino también a un absurdo que es asimismo contrario a los reconocidos principios sobre interpretación que deben ob-servarse cuidadosamente. (Véase 1 Fed. Stat. Ann., LII [52]; Sioux City & S. P. R. R. Co. v. United States, 159 U. S., 360; Murduck v. Memphis, [20 Wall] 87 U. S., 628; Glover v. United States, 164 U. S., 300; Lou ow Ben v. United States, 144 U. S., 59; y casos citados en la última opinión del Juez Presidente Sr. Puller. Lo primero que debe evitarse es dar a un estatuto o a cualquier otro instrumento escrito una in-terpretación que nos pueda conducir a un absurdo. Esto ba sido condenado de modo especial por nuestro más alto tribunal. Si las palabras de un estatuto son susceptibles de dárse-les más de una interpretación, es un argumento poderoso contra la adopción de la misma, el error que resulte de ella. La teoría relativa a la interpretación en la que se afirma sustan-cialmente que la mitad es igual al todo no puede ser adoptada. (Glover v. United States, 164 U. S., 300; 1 Fed. Stats. Ann., LII, y casos citados en la nota 7.)
Por tanto, no constituyendo el artículo 120 una limitación a la proposición general y absoluta contenida en el primer párrafo del artículo 116, estamos obligados a declarar que puede verificarse un arresto por un funcionario de la policía por un delito de misdemeanor cuando se comete a su presencia en cualquier bora del día o de la noche; y por consiguiente, estimando y considerando que la prueba sometida durante el juicio es suficiente para sostener las alegaciones contenidas en la acusación, somos de opinión de que la Corte de Distrito de Ponce cometió un error fundamental al instruir al jurado que dictara un veredicto absolutorio a favor del acusado.
*1008Por las razones anteriores, la sentencia dictada por la corte inferior debe ser revocada y la cansa devuelta a dicha corte inferior para los fines procedentes, de acuerdo con la ley, se-gún ha sido expresada en esta opinión.

Revocada

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.